OPINION HEADING PER CUR                                           




NO. 12-02-00265-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ENODIS CORPORATION F/K/A
WELBILT CORPORATION AND §
	APPEAL FROM THE 7TH
WELBILT HOLDING, COMPANY,
APPELLANTS

V.§
	JUDICIAL DISTRICT COURT OF


AMANA COMPANY, L.P. AND 
BARD MANUFACTURING COMPANY, §
	SMITH COUNTY, TEXAS
APPELLEES



MEMORANDUM OPINION
PER CURIAM


	Appellees have filed a motion to dismiss this interlocutory appeal, and all other parties to the
appeal have been given notice of the filing of this motion.  Appellees have attached to their motion
documentation verifying that on March 10, 2003, Appellees filed a motion for nonsuit in the trial
court, which was granted on March 24, 2003.  Consequently, this appeal has been rendered moot.
Appellees further represent in their motion that the parties have conferred with respect to the subject
matter of this motion and are in agreement.  Accordingly, the motion is granted, and the appeal is
dismissed.	

Opinion delivered May 14, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.



(PUBLISH)